DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 10/08/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of corresponding to Patent No. 10,833,578. Although 

Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of corresponding to Patent No. 10,833,578. Although the conflicting claim is not identical, they are not patentably distinct from each other because it is a simple word manipulation as claim is anticipated by different order.

Claim 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of corresponding to Patent No. 10,833,578. Although the conflicting claim is not identical, they are not patentably distinct from each other because it is a simple word manipulation as claim is anticipated by different order. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11 and 17-19 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (9991803)
 
Regarding claim 1. Wang teaches a power converter [fig 3], comprising: a transformer having a primary winding [Np] for coupling to an input voltage [Vin], 
a secondary winding [Ns] providing an output voltage of the power converter, and a sensing circuit [Na] for providing a sensing signal [output of Na], which monitors a resonant waveform [resonance by CC/Lm] of the power converter during discontinuous time [i.e. during OFF state of S1, also while S1 is OFF power is transferred from primary winding to secondary and auxiliary winding]; 
a power switch [S1] for coupling to the primary winding of the power converter to control a primary current flow; 
a capacitor [Cc] and a modulation switch [S3] coupled in parallel to the power switch, the modulation switch being coupled in series with the capacitor; 
and a control circuit [ACF], comprising: 
a power controller [114] for turning on the power switch in response to the resonant waveform in the sensing signal during a discontinuous time [period of fig 7, 230]; and a jitter controller [112 applies a jitter adjustment, col 3 lines 54-60, see also col 6 lines 25-30] for turning on the modulation switch in response to the resonant waveform in the sensing signal during the discontinuous time [see fig 7 shows Jd added during 230 period], wherein the jitter controller varies a turn-on time [see 236 with 240, col 6 lines 5-15] of the modulation switch to add a frequency jitter [as shown in 272] to a switching frequency [see also col 6 line 5] of the power converter.

Regarding claim 10. Wang teaches a control circuit for a power converter [fig. 3], comprising: a power controller [114] for turning on a power switch [S1] in response to a resonant waveform [resonance produce by Cc/Lm detected by Na] in a sensing signal [output of Na] during a discontinuous time [i.e. during OFF state of S1, also while S1 is OFF power is transferred from primary winding to secondary and auxiliary winding] of the power converter, wherein the power switch is coupled to a primary winding [Np] of the power converter to control a primary current flow, 
and the sensing signal monitors the resonant waveform of the power converter through an auxiliary winding [function of Na]; 
and a jitter controller [112 applies a jitter adjustment, col 3 lines 54-60, see also col 6 lines 25-30] for adding a capacitance [Coss_eff] in parallel to the power switch in response to the resonant waveform in the sensing signal during the discontinuous time [see fig 7 shows Jd added during 230 period], wherein the jitter controller varies an oscillation period [period shown in fig 7, VDS S1] of the resonant waveform to add a frequency jitter [see 272] to a switching frequency [i.e. VDS S1] of the power converter.

Regarding claim 11. Wang teaches the control circuit of claim 10, wherein the jitter controller is configured to turn on a modulation switch [S3] that is coupled in series with a capacitor [Cc], and wherein the capacitor and the modulation switch are coupled in parallel with the power switch [shown in fig 3].

[fig. 3], comprising: 33turning on a power switch [S1] in response to a resonant waveform [resonance produce by Cc/Lm detected by Na] in a sensing signal [output of Na] during a discontinuous time [230, also while S1 is OFF power is transferred from primary winding to secondary and auxiliary winding] of the power converter, wherein the power switch is coupled to a 4primary winding [Np] of the power converter to control a primary current flow; 
and 5adding a capacitance in parallel [Cc] to the power switch during the discontinuous 6time [see fig 7 shows Jd added during 230 period], to vary an oscillation period [period shown in fig 7, VDS S1] of the resonant waveform to add a frequency jitter [see 272] to a 7switching frequency [i.e. VDS S1] of the power converter.

Regarding claim 18. Wang teaches the method of claim 17, wherein adding a capacitance in parallel [i.e. capacitance of Cc] to the power switch comprises turning on a modulation switch [122] that is coupled in series with a capacitor [Cc], 3wherein the capacitor and the modulation switch are coupled in parallel with the power switch [shown in fig 3].  

Regarding claim 19. Wang teaches the method of claim 18, wherein the frequency jitter comprises a first portion that varies with an input voltage [VDS S1] of the power converter and a second portion that is a time-varying function [VDS S2].


Allowable Subject Matter
Claims 2-9, 12-16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.   


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839